Citation Nr: 1715871	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-42 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of overpayment of compensation benefits based on fugitive felon status in the calculated amount of $29,524.92, to include whether the indebtedness was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which terminated the Veteran's compensation benefits effective August 6, 2007 based on fugitive felon status, and from a determination of the VA Committee on Waivers and compromises (COWAC) at the RO in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of overpayment of VA benefits.  Jurisdiction is with the RO in Winston-Salem, North Carolina. 

As a preliminary matter, the Board notes that the RO developed the appeal as consisting solely of the issue of entitlement to a waiver of recovery of overpayment of compensation benefits.  However, although the Veteran has clearly requested a waiver of the overpayment in this case, his statements and testimony show that he is also disputing the validity of the debt itself.  Whenever overpayment of a benefit is at issue, the propriety and amount of the overpayment are also integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  While the issue of the validity of the debt has not been formally adjudicated by the RO, the Board is granting the Veteran's claim in full based on the determination that the indebtedness was not validly created.  Accordingly, as the decision represents a full grant of the benefits sought on appeal, the Board may properly adjudicate the issue of the validity of the debt without any prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced by this ancillary adjudication). 

In March 2017, the Veteran presented testimony during a travel board hearing at the RO before the undersigned.  A copy of the transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's VA disability compensation benefits were terminated effective from August 6, 2007 to April 9, 2009, due to fugitive felon status, resulting in an overpayment in the amount of $29,524.92. 

2.  From August 6, 2007 to April 9, 2009, the evidence weighs against a finding that the Veteran was fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense; moreover, he was not violating a condition of probation or parole imposed for commission of a felony.  

3.  The invalidation of the Veteran's debt in the amount of $29,524.92 renders moot the claim for waiver of recovery of overpayment of compensation benefits based on fugitive felon status.  


CONCLUSIONS OF LAW

1.  The discontinuation of the Veteran's VA compensation benefits from August 6, 2007 to April 9, 2009, based on fugitive felon status, was improper.  38 U.S.C.A. § 5313B (West 2014);  38 C.F.R. § 3.665(n) (2016); VBA Letter 20-14-09 (June 23, 2014). 

2.  The claim for entitlement to waiver of recovery of overpayment of compensation benefits based on fugitive felon status in the amount of $29, 524.92 is accordingly granted, in view of the finding regarding the debt in question.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101(2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  However, the VCAA does not apply to cases involving recovery of overpayment based on indebtedness or the validity or waiver of the underlying debt, which are not claims for benefits.  Schaper, 1 Vet. App. at 434, 436-37;  Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Prinicipi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  The Board also notes that its finding of the impropriety of the underlying debt is fully favorable to the Veteran, thereby rendering any discussion of VA's compliance with its notice and assistance duties unnecessary.  

Factual Background and Analysis

The RO determined that the Veteran was overpaid compensation benefits from August 6, 2007 to April 9, 2009, based on the finding that he was a "fugitive felon" during this period of time.  The calculated overpayment was in the amount of $29,524.92.  The Veteran asserts that the debt was not valid and that he should never have had his compensation benefits discontinued.  Specifically, he contends that he did not have actual knowledge of an outstanding warrant until he received correspondence from VA's Debt Management Center (DMC) indicating that VA was seeking restitution for the overpayment of benefits.  Furthermore, he argues that he was not fleeing a felony conviction, and that if he was out of the state of South Carolina it was only so that he could visit his ailing parents in North Carolina, not to evade arrest.  In the alternative, he is seeking waiver of the overpayment.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 C.F.R. § 1.962 (2014).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2014). The debtor, in turn, may challenge the validity or amount of the debt owed.  38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98; Schaper, 1 Vet. App at 437.  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2014).

The validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper, 1 Vet. App. at 430.  The law prohibits the payment of compensation benefits for any period during which the veteran was a fugitive felon.  38 U.S.C.A. § 5313B (West 2014).  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or, (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2014).

Recovery of overpayment benefits made shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a) (2014).

The crux of the issue before the Board is whether the Veteran was properly considered a "fugitive felon" under VA law.  After reviewing the procedural and factual background, and upon consideration of recent changes in VA policy regarding the designation of Veterans as "fugitive felons", the Board finds that the preponderance of the evidence weighs against a determination that the Veteran was a "fugitive felon" and that therefore the cessation of VA compensation benefits was not valid.  
To begin, the Board notes that prior VA policy was to presume that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR), Part X, Chapter 16, Topic 1, Block c.  However, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: a judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon. 

Although the aforementioned policy change was not in effect at the time of that a felony warrant was issued in this case, the reasoning behind that policy change is nonetheless for application to the facts of this case. 

Moving to the facts of the case, VA received notification in April 2008 that the Veteran had an outstanding warrant issued on August 6, 2007, by the Richland County South Carolina Sherriff's Office.  See April 2008 VA Office of Inspector General (OIG) Investigative Summary Form.  The listed offense was "dangerous drugs".  Although the investigative summary form listed a NCIC case number, no corresponding NCIC offense code was included.  

The claims file does not contain a copy of the underlying warrant forming the basis of the April 2008 OIG summary form.  Following the issuance of the RO's notification in July 2008 informing the Veteran of the cessation of benefits and the DMC's July 2008 letter informing the Veteran that VA was seeking restitution of the calculated overpayment amount, the Veteran filed his motion for waiver of overpayment, dated in October 2008.  Prior to a decision being made on the waiver of indebtedness, the Board received a correspondence from a Captain M.R. with the Richland County Sheriff's Department Warrant Division dated April 9, 2009.  That correspondence indicated that the Veteran did not have any current outstanding warrants and that he had "satisfied the pending warrants" with the department.  Accordingly, the RO determined that the Veteran's "fugitive felon" status was lifted on the date of receipt of the April 9, 2009 correspondence from Captain M.R., and resumed payment of VA compensation benefits effective this date.  

Before delving into the merits of the Veteran's contentions that he was not aware of any outstanding warrant for his arrest while he continued to receive VA compensation benefits during the period under review, the Board finds that there was insufficient evidence at the time that the Veteran's compensation benefits were discontinued to conclude that the Veteran was a "fugitive felon" for the purposes of ceasing benefits payments pursuant to 38 C.F.R. § 5313B.  There is no indication that the August 6, 2007 warrant was issued in connection with any of the felonies identified in VBA Letter 20-14-09 pertaining to flight or a probation or parole violation.  Therefore, based upon the June 2014 interpretation of 38 U.S.C.A. 
§ 5313B, and the lack of an NCIC offense code indicating flight or a probation or parole violation, the evidence greatly suggests that the Veteran was not a fugitive felon on the basis of the August 6, 2007 warrant. 

The Board has also considered the Veteran's lay testimony that he was not aware of an outstanding warrant for his arrest, and thus could not be considered to have fled prosecution as would be necessary to be characterized as a "felony fugitive".  According to the Veteran's statement contained within the November 2009 formal appeal on VA Form 9, the warrant arose out of the fact that he did not report to a court date in 2007 because he missed the notice to report when his sister died and he travelled to North Carolina to arrange her funeral and settle her affairs.  During the March 2017 hearing, he stated that he first became aware of an outstanding warrant for his arrest when he received the July 2008 notification from VA informing him that his VA compensation benefits were being discontinued.  He asserted that upon receiving the July 2008 notification he inquired at the local courthouse to determine whether he still had an outstanding arrest warrant and was told that no such warrant existed.  He also stated that he was often travelling to North Carolina in 2007 and 2008 in order take care of his ailing parents, which further complicated his ability to receive notices from court.  

In reviewing the extant law regarding the requirement of knowledge of a warrant in order for a veteran to be characterized as a "felony fugitive" under 38 U.S.C.A. § 5313B(b)(1)(A), the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge was not required to be a fugitive felon with respect to § 5313(b)(1)(B), noting that the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation."  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  However, this holding does not necessarily apply to the fleeing from prosecution or conviction provision of subsection (b)(1)(A), as the Mountford case involved fugitive felon status by virtue of the violation of the terms or probation under subsection (b)(1)(B) of the statute rather than fleeing to avoid prosecution under subsection (b)(1)(A).  Indeed, the Court had earlier observed that "the plain language of section 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law," and thus "that violation of a condition of probation makes one a fugitive felon."  Id. at 447.  The Court did not state whether the issuance of a warrant in itself based on an alleged offense constituting a felony committed by someone not on probation or parole likewise automatically makes one a fugitive felon under 5313B(b)(1)(A).  Thus, Mountford is not necessarily controlling with respect to this issue.

Some guidance on the issue may be found in the Social Security Administration's (SSA's) counterpart of VA's fugitive felon law.  In this regard, a VA Office of General Counsel opinion observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from SSA and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id (quoting S. Rep. No. 107-86, at 17 (2001)).  The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. 
§ 5313B(b)(1) cited above.  See 42 U.S.C.A. § 1382 (e)(4)(A).  In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought." The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution. Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (Fed. Cir. 2005).  Although not controlling on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

Further supporting a finding that there must be some knowledge that a warrant has been issued to be considered a fugitive felon under 38 U.S.C.A. § 5313B (b)(1)(A), despite the Court's holding with respect to subsection (b)(1)(B), is the bipartite structure of the provision of the statute and corresponding regulation defining fugitive felon.  The definition is stated in the alternative with use of the disjunctive word "or," indicating that one may be a fugitive felon by virtue of fleeing prosecution/conviction, or by violating a condition of probation or parole (when based on commission of a felony).  See Id.; see also 38 C.F.R. § 3.665 (n)(2).  Thus, 38 U.S.C.A. § 5313B(b)(1)(B) provides that violation of the terms of probation or parole in itself makes one a fugitive felon, as observed by the Court in Mountford, 24 Vet. App. at 447, and makes no mention of fleeing or prosecution or conviction. By contrast, subsection (b)(1)(A) uses the word "flee" twice, and specifically in connection with a prosecution or conviction.  Under this definition, one cannot flee without there first being the predicate condition of a prosecution, or of confinement or custody following conviction, to flee from.  As observed by the Second Circuit in its interpretation of the identical language in SSA's statute, the word "flight" as used in this context connotes some knowledge of the prosecution or conviction.  Oteze, 432 F.3d at 97.  It would stretch the rules of grammar past the breaking point to find that the word "fleeing" in subsection (b)(1)(A) of the statute or in subsection (i) of the corresponding regulation applies to subsection (b)(1)(B) of the statute or subsection (ii) of the corresponding regulation with regard to violating the terms of probation or parole.  In short, a finding that some knowledge of the warrant is required under subsection (b)(1)(A) to be considered a fugitive felon seems to be in keeping with, and indeed necessitated by, the natural meaning of that provision given its repeated use of the word "flee," and is not necessarily in conflict with the Court's holding in Mountford with regard to subsection (b)(1)(B) pertaining to persons on probation or parole.

In light of both the Board's finding that the August 6, 2007 warrant was not issued for a felony related to flight or a probation or parole violation as well as its finding that knowledge of the warrant is required to be a "fugitive felon" under 38 U.S.C.A. § 5313B, the preponderance of the evidence shows that the Veteran was not a fugitive felon for the period involved here.  The record does not contain any suggestion that the warrant was issued in connection to Veteran's flight from prosecution or a probation or parole violation, and even if that were to be the case, the Veteran's credible testimony and statements indicate that he was not aware of the outstanding warrant until he was notified of the cessation of his compensation benefits in July 2008, at which point the warrant was apparently not effective any more.  The Veteran has repeatedly asserted that he was often not present in the State of South Carolina during the period at issue, and there is no evidence that law enforcement from South Carolina attempted to contact him regarding the warrant.  The Board finds no reason to doubt the veracity of the Veteran's statements.  

Accordingly, because there is no evidence that the August 6, 2007 warrant was issued in relation to a felony involving flight or probation or parole violation, and the credible evidence shows that the Veteran did not know of the warrant prior to the July 15, 2008 notice informing him of the cessation of benefits, fugitive felon status is not established.  The mere presence of an outstanding warrant in this case is insufficient to establish fugitive felon status.  See e.g., Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  Thus, the $29,524.92 is not a valid debt.

In light of this finding, the issue of whether a waiver of the debt is warranted is moot.  Any payments withheld thus far towards recoupment of the debt must be restored to the Veteran.


ORDER

The overpayment of $29,524.92 resulting from suspension of VA compensation payment benefits based on fugitive felon status from August 6, 2007 to April 9, 2009, was created in error and not valid; restoration of payment of these benefits, including any that have been recouped thus far, is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


